Title: From James Madison to Charles Pinckney, 27 March 1802
From: Madison, James
To: Pinckney, Charles


Sir
Washington Department of State March 27. 1802
Mr. Higginson & Mr. Perkins of Boston have represented to this department that they have a claim of great importance which they propose to address to the Spanish Government for injuries in South America, to a commercial undertaking for which the necessary sanctions had been given by the competent authorities. Mr. James Yard of Philadelphia will address to that Government a claim of still greater amount, founded on similar injuries, in a parallel case. Mr. Yard means to pursue his redress in person at Madrid, and will charge himself at the same time with the claim of his friends Mr. Higginson & Mr. Perkins. To his explanations therefore, in both cases, I refer you, with a request that you will give to the claimants the advice & support to which they are entitled by the wrongs which they appear to have suffered, by the magnitude of the interest they have at stake, and by the respectability of their characters; and to which I am persuaded you will be induced by a sentiment of benevolence, as well as by a principle of public duty. With highest respect & esteem I remain Dear Sir Your Most Obedt. servt
James Madison
 

   
   RC (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 6); letterbook copy (DNA: RG 59, IM, vol. 6).



   
   See James Yard to JM, 19 Mar. 1802, and n. 1.


